Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 23, 2015

                                       No. 04-14-00694-CV

                                  Robert LEAL and Ramiro Leal,
                                           Appellants

                                                 v.

                                CUANTO ANTES MEJOR, LLC,
                                        Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 13-02-00041-CVK
                            Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice


           Appellants’ Motion for Rehearing is DENIED.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court